Title: To George Washington from Major General Charles Lee, 5–6 February 1776
From: Lee, Charles
To: Washington, George



My Dr General
New York Febr’y the 5th[-6] 1776

I arriv’d here yesterday but not without some difficulty—my disorder encreas’d rather than diminish’d, so that I was under the necessity of being carried in a litter a considerable part of the way. I consider it as a piece of the greatest good Fortune that the Congress have detach’d a Committee to this place—otherwise I shou’d have made a most ridiculous figure, besides bringing upon myself the enmity of the whole Province—my hands were effectually tied up from taking any step necessary for the public service by the late resolve of the Congress putting every detachment of the Continental Forces under the Command of the Provincial Congress where such Detachment is—I shou’d apprise You that General Clinton arriv’d almost at the same instant with myself—He has brought no Troops with him and pledges his Honour that none are coming. He says it is merely a visit to his Friend Tryon—if it is really so it is the most whimsical piece of civility I ever heard of—He informs us that his intention is for N. Carolina where He expects five Regiments from England, that He only brought two company’s of Light Infantry from Boston this is certainly a droll way of proceeding—to communic⟨ate⟩ his full plan to the Enemy is too novel to be creditted The Congress Committee, a certain number of the Committee of Safety and Your humble Servt have had two co[n]ferences—the result of these Conferenc⟨es⟩ is such as will agreeably surprize You—it is in the first place agreed and justly that to fortify the Town against Shipping is impracticable—but We are to fortify lodgments in some commanding part of the City for two thoushand Men We are to erect inclos’d Batteries on both sides the Water near Hell Gate—which will answer the double purpose of securing the Town

against Piracies through the Sound—and secure our communication with Long Island—now become a more capital point than ever—as it is determi⟨ned⟩ to form a strong fortify’d Camp of three thoushand Men in that Island immediately opposite to N. Yo⟨rk⟩—the pass in the Highlands is to be made as respectable as possible and guarded by a Battalion—in short I think the plan judicious and compleat—The two brass Pieces and other articles will be sent down as your require.
You have heard of the fate of the Cannon near King’s Bridge—as I write with pain—You will excuse my abrupt conclusion—Yours Dr General

C. Lee


My love to Gates and the rest Female and Male.

